Citation Nr: 0930585	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1960 to April 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

Most recently, in a June 2008 decision, the Board reopened 
the Veteran's claim of entitlement for an acquired 
psychiatric disorder, and remanded the matter for the 
purposes of obtaining Social Security Administration records 
and a VA examination.  In this regard, the Board finds that 
all necessary development has been accomplished, and 
therefore, appellate review may proceed without prejudice to 
the Veteran.


FINDING OF FACT

Competent evidence of record demonstrates that psychiatric 
symptoms treated within one year following the Veteran's 
discharge from active service were manifestations of a 
psychosis.  


CONCLUSION OF LAW

An acquired psychiatric disorder is presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The Veteran contends that his psychiatric disorder(s), 
variously diagnosed as schizophrenia, anxiety neurosis, 
psychosis, bipolar disorder, and affective disorder, were 
present in-service and/or manifested within one year of his 
separation.  In particular, he asserts that he sought post-
service psychiatric treatment as early as August 1964, 
immediately after separation from service.  As explained 
below, the Board finds that the Veteran's claim may be 
granted on both presumptive and direct bases.  

Entitlement to Service Connection on a Direct or Presumptive 
Basis for An Acquired Psychiatric Disorder, Variously 
Diagnosed.  

Service connection may also be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for certain diseases, such as a psychosis, 
may be established on a presumptive basis by showing that 
they manifested themselves to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

Facts 

In the present case, no psychiatric complaints or defects 
were noted on induction examination.  However, a March 1962 
service treatment record shows that the Veteran was referred 
for psychiatric evaluation pending action by the board of 
officers.  Due to "language difficulty" it was decided to 
make a second referral to Spanish-speaking personnel at 
another facility.  A social history was taken by a Spanish-
speaking social worker several days later, and a psychiatric 
examination report was written by the Division psychiatrist 
in April 1962.  In that report, the "pertinent history" 
portion of the examination included the fact that the Veteran 
did not have a working knowledge of the English language and 
that he had recently displayed "resentment" as described by 
his CO.  Social background and basic mental status 
examination conducted by Spanish-speaking personnel and in 
"very halting English" revealed no evidence of any major 
psychiatric disorder; it was again noted that the Veteran 
barely spoke any English, and comprehended even less.  The 
Division psychiatrist concluded that while there was no 
evidence of a major psychiatric disorder, the examination was 
subject to limitation because of the Veteran's markedly poor 
comprehension of English.  The psychiatrist recommended 
expeditious separation.  Nevertheless, the Veteran was not 
discharged until April 1964, at which time no psychological 
defects were noted.  

With respect to the post-service evidence, of record are 
numerous medical statements from Dr. Allende, M.D., which 
indicate that the Veteran's psychiatric treatment commenced 
as early as August 1964, with subsequent treatment in April 
of 1965.  Although the original Board decision in July 1970 
questioned the accuracy of such statements, subsequent 
written submissions by Dr. Allende confirmed that he did, in 
fact, see the Veteran for psychiatric treatment in August 
1964.  The diagnosis at that time was anxiety neurosis.  

Also of record are psychological treatment records from Dr. 
Arizmendi dated from 1965 to 1978.  These reports indicate 
that Dr. Arizmendi first saw the Veteran in January 1965, at 
which time he was in a state of "emotional and mental 
crisis."  In particular, the Veteran complained of hearing 
voices, and having hallucinations and feelings of 
persecution.  He reported that he had been having these 
symptoms since his discharge from the Army in April 1964.  
The assessment of the Veteran's mental state was possible 
psychosis.  Psychiatric treatment was deemed necessary.  

In February 1978, Dr. Arizmendi submitted a lengthy medical 
statement, summarizing the Veteran's entire course of 
psychiatric treatment, from 1965 to 1977.  A summary of the 
pertinent content follows.  

After the 1965 visit, the Veteran again presented to Dr. 
Arizmendi's office "with another similar crisis" in 
November 1966.  In a treatment record of the same date, Dr. 
Arizmendi summarized the Veteran's previous office visit in 
January 1965, stating that he was evaluated for "a possible 
state of psychosis, possibly connected to with the military 
service."  The Veteran refused further psychiatric treatment 
at the time.  Dr. Arizmendi next saw the Veteran in January 
1973, with another crisis similar to the episodes in 1965 and 
1966.  The psychologist offered him "the accustomed 
psychological first aid," and again emphasized the 
importance of continuing psychiatric treatment; the Veteran 
refused.   

The record reflects that Dr. Arizmendi saw the Veteran on 
several more occasions in December 1975, and in August 1977.  
At the August 1977 visit, the Veteran stated that he had 
consulted several psychiatrists who had diagnosed him with 
schizophrenia and paranoia but that he wanted to continue 
treatment with Dr. Arizmendi; he also explained that he was 
not amenable to taking medications or being hospitalized.  
Dr. Arizmendi, who was in possession of the other psychiatric 
reports, confirmed establishment of a "schizophrenic 
condition and paranoia." According to Dr. Arizmendi's 
February 1978 letter, the foregoing represented all of the 
professional evidence available in his files.  

Notably, Dr. Arizmendi provided testimony to the same in a 
July 1980 RO hearing.  Perhaps most significantly, he again 
attested to having treated the Veteran for "a case of 
psychosis" that required psychotic intervention in January 
1965.  See RO Hearing Testimony, Dr. Arizmendi, pp. 4-6.  He 
also stated that the Veteran's basic condition had not 
changed from 1965 to 1968.  

The record otherwise shows that the Veteran was diagnosed 
with a severe, chronic nervous condition upon VA examination 
in January 1969.  During the examination, the Veteran 
communicated feelings of paranoia/persecution and having 
hallucinations, symptoms which mirrored those complained of 
in January 1965.  See Medical Statement from Dr. Arizmendi, 
February 1978.  Indeed, the examiner noted that the Veteran 
was actively hallucinating in both the auditory and visual 
fields, and that he had apparent delusions of persecution.  
His memory was defective for the remote and recent past; he 
could not perform the simplest arithmetic problem; he had no 
concept of time; his judgment was poor; and he had no insight 
into his problem.  

In an April 1969 letter from the Veteran's wife she stated 
that, since his discharge from service, the Veteran had been 
"feeling bad."  There are other similar lay statements of 
record, all received in 1969, from neighbors and friends 
which indicate that the Veteran was in good condition before 
entering service, and that they noticed mental disturbance 
after his discharge from service.  Likewise, the record 
contains affidavits from a long-term acquaintance and two 
service acquaintances, received November 1978 and June 1979, 
respectively.  The long-term acquaintance indicated that the 
Veteran demonstrated episodes of disturbances shortly after 
service and that he initially refused to seek medical 
treatment.  The acquaintance stated that he eventually 
accompanied him to Dr. Allende's office shortly thereafter.  
The service acquaintances attested to strange and aggressive 
behavior in-service.  Here, the Board notes that the Veteran, 
his wife, and his acquaintances are competent to report on 
his observable symptoms. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).

In June 1977, a VA examination again rendered a diagnosis of 
schizophrenia.  At that time, the Veteran's speech was 
coherent but not logical; he demonstrated auditory 
hallucinations; he was disoriented as to time; memory and 
concentration were impaired; and his judgment was poor.  

In December 1987, the Veteran's psychologist, Dr. Arizmendi, 
again submitted a letter on his behalf, stating that the 
Veteran had been a patient since January 1965 and that he had 
a confirmed diagnosis of schizophrenia.  

A subsequent VA examination conducted in February 1988 also 
showed a diagnosis of chronic schizophrenia, with much of the 
same symptomatology as shown in the June 1977 examination.  
He was deemed to be grossly impaired and unable to handle his 
own funds.  

From 1988 to the present, the record continues to show 
treatment for schizophrenia and related psychiatric 
symptomatology.  

The Board is also in receipt of two medical opinions, both of 
which relate the Veteran's acquired psychiatric disorder(s) 
to service.  Specifically, in a private psychiatric 
evaluation report from Dr. Gonzalez, received in September 
2006, the Veteran was diagnosed with schizophrenia, not 
differentiated.  The psychiatrist opined that the Veteran's 
psychiatric condition dated back to the time of his military 
service; he explained that the service treatment records 
showed that his commanding officer recommend psychological 
evaluation, and thus, it was logical to conclude that the 
Veteran was actively displaying some type of inappropriate 
conduct at that time.  The psychiatrist also noted that there 
was an obvious language barrier which rendered it impossible 
to obtain a clear diagnosis.  He also thought it noteworthy 
that an expeditious discharge was simultaneously recommended.  
Dr. Gonzalez concluded by stating that the Veteran's military 
service, which was very "stormy," had a significant impact 
on the development of negative symptoms of his emotional 
functioning.  

Most recently, in August 2007, the Veteran underwent another 
psychological evaluation.  Although Dr. N. Cespedes provided 
a diagnosis of bipolar disorder and not schizophrenia, she 
concluded that such disorder developed as a result of his 
military service, citing to the 1962 psychological report as 
the "first sign" of such illness.  

Analysis 

As noted above, the service treatment records demonstrate 
that the Veteran underwent evaluation for a psychiatric 
disorder.  Although no "major" psychiatric disorder was 
diagnosed at that time, the evidence of record overwhelmingly 
enables a grant of service connection on a presumptive basis.  

Indeed, in January 1965, within one year of separation from 
service, the Veteran was treated for auditory and visual 
hallucinations, feelings of persecution, and paranoia.  That 
clinical record did not expressly diagnose schizophrenia.  
However, Dr. Arizmendi summarized the Veteran's condition as 
a state of psychosis, possibly connected to with the military 
service.  This was confirmed by a medical record of the same 
date and later by Dr. Arizmendi's credible testimony.  
Accordingly, the Board finds that the Veteran clearly 
displayed symptomatology as related to a psychotic disorder 
in January 1965, within one year of separation from active 
service.  Therefore, a grant of service connection on a 
presumptive basis is warranted here.  

Even in the absence of evidence showing psychosis within the 
first post-service year, the record here would nevertheless 
support a direct grant of service connection.  Indeed, there 
has been long-standing documentation of psychiatric 
symptomatology continuing to the present day.  Moreover, 
multiple private doctors with extensive familiarity with the 
Veteran's history have opined that the current psychiatric 
problems began in service and were reflected in his behavior 
at that time. 

The Board acknowledges a later VA opinion dated in August 
2008 which finds that the currently diagnosed schizophrenia 
was not incurred in service or during the presumptive period.  
In reaching that conclusion the examiner completely dismissed 
the fact that the Veteran had been treated for, and diagnosed 
with psychotic-related symptomatology as early as January 
1965, which was followed by subsequent psychiatric treatment 
in 1966 and 1973.  He essentially reasoned that such 
"sporadic" treatment weighed against the claim.  He also 
heavily relied on the fact that the Veteran's schizophrenia 
was not formally diagnosed until 1979.  However, the presence 
or absence of a "formal" schizophrenia diagnosis is not the 
critical inquiry here.  Rather, it is the presence or absence 
of such psychotic symptoms during the presumptive period 
itself.  Because the examiner did not actually consider 
whether the symptoms shown during the presumptive period, and 
specifically in January 1965, were prodromal manifestations 
of the schizophrenia later diagnosed, his opinion is found to 
be incomplete and thus less probative than the favorable 
opinions of Drs. Arizmendi and Gonzalez.  At the very least, 
the two opposing opinions create equipoise as to the question 
of whether a psychosis was manifest to 10 percent within the 
applicable presumptive period, compelling a grant of service 
connection here.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


